Citation Nr: 9931950	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-45 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for dysthymia with a 
secondary anxiety reaction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's increased rating claim.  The case has returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's dysthymia with a secondary anxiety reaction 
is not manifested by more than mild symptomatology.

2.  The veteran's dysthymia with a secondary anxiety reaction 
is not manifested by such symptoms as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dysthymia with a secondary anxiety reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9413 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA outpatient notes from 1995 to 1999 cumulatively show that 
examiners prescribed him antidepressants.  A February 1996 VA 
outpatient note reveals that the veteran was proscribed 
Prozac for his psychiatric condition.  He denied hearing 
noises, auditory hallucinations, drug abuse and alcohol.  He 
also denied experiencing depression.  He had been taking 
Prozac for about a year.

According to a July 1996 VA psychiatric examination report, 
the veteran complained of shortness of breath, an 
overwhelming sense of futility and low self esteem, and 
feelings of hopelessness.  In particular, he would become 
anxious when he was around crowds, strangers, or people in 
authority.  He stated that he would experience panic-like 
autonomic symptoms manifested by excessive sweating, 
shortness of breath, and a racing pulse.  The onset of these 
symptoms were dated to 1991.  He felt intense and continuing 
pressure and he was unable to hold his supervisory job at a 
trucking company.  He denied any suicidal ideation.  The 
examination revealed no abnormalities of grooming, posture or 
psychomotor activity, personal hygiene, or eye contact.  His 
mood was depressed with dejected affect.  He had a stable 
emotional tone and his rhythm of speech and stream of thought 
were unremarkable.  There was no evidence of delusions, 
hallucinations, disorganized thinking, or loss of reality 
testing.  He demonstrated no disabling cognitive deficits.  
The diagnosis was major depression with periods of social 
phobia.

In August 1996, VA reexamined the veteran for his psychiatric 
disorder.  The examiner indicated that the claims file was 
reviewed carefully.  The appellant complained of nervousness 
when around people, and feeling panicky when around authority 
figures.  His attacks consisted of sweating, rapid heart 
beat, and shortness of breath.  He reported that he 
experienced these attacks on a daily basis.  For relief, he 
must find a place to be alone in order to feel in control and 
cool off.  His panic attacks were associated with perceptions 
of being trapped.  He described agoraphobia and social 
phobia.  The objective findings included adequate psychomotor 
activity, personal hygiene, and eye contact.  He had a normal 
rate and rhythm of speech with no tangentiality or flight of 
ideas.  He was preoccupied with panic symptoms, agoraphobia, 
and social phobia.  He was sensitive to the opinion of 
others.  He had feelings of lowered self-esteem, low self-
confidence, and avoidant behavior patterns.  There were no 
major cognitive deficits.  The diagnoses were panic attacks 
with agoraphobia and social phobia; and a personality 
disorder not otherwise specified with avoidant features.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.

In November 1996, the veteran and his wife testified before a 
hearing officer at the RO.  According the his testimony, he 
was not employed at the time of the hearing.  Several years 
before, he left his job with the Equal Employment Opportunity 
Commission (EEOC) in order to go to school.  He worked at the 
EEOC for a year with no problems.  He did not work with the 
public.  He reported no problems at the work place.  After 
service, however, he was a general manager of a trucking 
company where he supervised 35 employees.  He left that job 
because of depression.  He could not make decisions or 
effectively supervise the employees.  He has a degree in 
physical science from the Naval Academy.  He reported no 
current problems with school.  He saw a VA psychiatrist every 
five months.  In crowds he would get hot, sweaty, and clammy 
hands, and short of breath.  His wife testified that he has 
good days and bad days, although the Prozac had helped even 
out his mood swings.  She noted, however, that he did not 
like crowds.  For example, recently, he left his daughter's 
talent show because of the crowded audience.  Also, he did 
not attend church often because of the crowds.  

According to a January 1999 VA psychiatric examination 
report, the veteran reported that in 1994 and 1995 he 
developed shortness of breath, sweating, a feeling of 
entrapment, and a feeling that something bad was going to 
happen.  He also felt depressed.  He reported that his 
symptoms became 100 percent better with the use of1 Prozac, 
that he had been in remission for three and a half years, and 
that he only saw his psychiatrist twice a year.  Apparently, 
his psychiatrist (Dr. Partap) had been seeing him every six 
months for the last two years.  

The mental status examination revealed that the veteran 
appeared calm.  His affect was euthymic and there was no 
depressed mood was noted.  There was no impairment of thought 
processes, delusions, or hallucinations.  He denied any 
suicidal or homicidal thoughts.  He maintained his personal 
hygiene and other basic activities of daily living.  He 
indicated that the Prozac had kept him in remission, although 
he would get into a down mood maybe once weekly for two 
hours.  He explained this as reacting to life six to seven 
hours.  His energy appeared normal and his concentration was 
fine.  His shyness was his only impairment.   

He was oriented times three.  No recent and remote memory 
losses or obsessive behaviors were noted.  He was able to 
work full-time.  Insight and judgment were unimpaired.  The 
diagnosis was a history of panic disorder, in remission; and 
social phobia.  The examiner assigned a GAF of 65.  He had 
mild symptoms of depressed mood.  His general functioning was 
100 percent which included working full-time.  He had mild 
impairment in socializing, but he maintained two friends and 
socialized only with his family.

A VA social worker reported in a January 1999 social survey 
that the veteran was employed as a computer programmer for GA 
Sullivan.  Prior to this, he worked at Monsanto Corporation 
for a year and at the Equal Employment Opportunity Commission 
for a year.  The job he held the longest since service was as 
a trucking company manager.

The VA social worker concluded that the veteran had increased 
medication for depression since being released from active 
duty.  The veteran reported that he needed medication in 
order work productively.  He indicated that he family was 
affected by his depression and panic attacks.  He believed 
that his medication made him easier to relate to by his 
family.  The veteran believed that his compensable mental 
condition inhibited his ability to work productively to 
support himself and his family.

In May 1999, the appellant's spouse offered a written 
statement as to the veteran's then current mental status.

Analysis

The veteran is seeking an increased rating for his dysthymia 
with a secondary anxiety reaction, which is currently rated 
as 10 percent disabling.

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Inasmuch as the veteran filed his claim prior to November 7, 
1996, the Board has interpreted the claim liberally employing 
the decision by the United States Court of Appeals for 
Veterans Claims (the Court), in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), which held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  This Board will apply the version most favorable to 
the veteran.

A 10 percent rating is currently in effect for the veteran's 
service-connected dysthymia with a secondary anxiety reaction 
under the provisions of Code 9405 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130 since July 1, 1992.  Under 
the old diagnostic criteria for PTSD, in effect prior to 
November 7, 1996, the criteria for a disability rating of 10 
percent required mild social and industrial impairment.  A 30 
percent rating was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Code 9405.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the new diagnostic criteria for dysthymia with a 
secondary anxiety reaction, a 10 percent rating is for 
application for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Code 9413. 

Following a review of the evidence of record, the Board finds 
that the evidence does not warrant a rating in excess of 10 
percent regardless of the criteria used.  Simply put, under 
the old criteria, the evidence fails to show definite 
impairment.  Rather, the medical evidence shows that his 
speech and thought processes are spontaneous, coherent and 
relevant.  His thought content is not delusional, and he 
denies past or present paranoia, hallucinations, or suicidal 
or homicidal ideation or plans.  His mood on examination was 
euthymic and his affect was appropriate.  He maintained good 
eye contact.  

Moreover, his psychiatric disability has not interfered with 
his employment.  For example, he testified that he left his 
job at the Internal Revenue Service to return to school to 
pursue a degree in the computer field.  He did not contend, 
or is there evidence to support, that the veteran left his 
job due to his psychiatric disorder.  Further, after 
completing school he began working as a computer programmer.  

The most recent clinical evidence shows that the veteran 
reported experiencing mild depression and sleep impairment.  
For example, the diagnosis in January 1999 was a history of 
panic disorder that was in remission with social phobia.  He 
had mild symptoms of depressed mood.  His general functioning 
was 100 percent which included working full-time.  He had 
mild impairment in socializing.  Similarly, the VA social 
survey noted that the veteran worked full time.  There is no 
evidence of definite disablement.  Thus, the evidence of 
record fails to show more than a mild disability, or that a 
rating in excess of 10 percent is warranted for his 
psychiatric disorder under the old or new rating criteria.  

The Board has considered the statements of the veteran and 
his wife regarding a rating in excess of 10 percent.  Their 
contentions, however, are not supported by the medical 
evidence of record and are inconsistent with the findings of 
the recent VA examinations of record.  Thus, after 
considering the entire record, the Board is unable to 
conclude that the veteran's dysthymia with a secondary 
anxiety reaction is manifested by symptomatology that would 
support a rating in excess of 10 percent under the criteria.  
Hence, an increased rating is denied.

In reaching this decision, the Board has considered the 
history of the veteran's dysthymia with a secondary anxiety 
reaction, as well as the current clinical manifestations and 
the effect this disability may have on the earning capacity 
of the veteran.  The veteran's dysthymia with a secondary 
anxiety reaction, however, simply does not impair the 
appellant to a degree that would warrant a higher schedular 
evaluation under the Schedule for Rating Disabilities.

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for dysthymia with a 
secondary anxiety reaction is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Diagnostic Code 9405 is not available under the new regulatory criteria.  38 C.F.R. § 4.130.  Hence, as 
Diagnostic Code 9413, anxiety disorders not otherwise applicable, most closely matches the disorder at issue 
the Board will refer to that Code.

